DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable Tanemoto et al. (JP 2012-223076 A) (hereinafter Tanemoto) in view of Anderson et al. (US 2017/0158347 A1).
Regarding claims 21, 28, and 35, Tanemoto teaches a method, one or more computer-readable storage media embodying instructions that, when executed by a processor, cause the process to perform operations, and a system comprising: one or more probes coupled to a vehicle [pressure sensor 21, pressure detector 22 mounted on a train] (Para [0019-0020], see Figs. 2-5); and a controller [control unit 81], wherein the controller is operable to:
	receive a first atmospheric pressure measurement and a second atmospheric pressure measurement from the one or more probes [barometer 2 taking multiple measures of atmospheric pressure at predetermined time intervals] (Para [0043], see Fig. 6);
determine a pressure differential using the first atmospheric pressure measurement and the second atmospheric pressure measurement [change in atmospheric pressure] (Para [0043], see Fig. 6); and
determine whether the vehicle is susceptible to wind-induced tip-over based at least in part on the pressure differential [when it is determined that the atmospheric pressure has changed under a given condition, it is determined that there is a possibility that the weather condition is likely to cause a gust that causes the train to overturn] (Para [0043], see Fig. 6).
Tanemoto fails to teach wherein the first and second pressure measurements are wind pressure measurements. Anderson teaches the usage of one or more probes coupled to a vehicle that are operable to measure wind pressure and generate one or more wind pressure measurements (Para [0010-0011], see Fig. 1), wherein a controller can utilize at least the wind pressure measurements for determining various air data output values (Para [0023-0024]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Tanemoto with Anderson such that the first and second pressure measurements are wind pressure measurements and the controller is further configured to determine a wind pressure differential for determining air data of the air around the vehicle.
Regarding claims 22, 29, and 36, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, in addition to wherein the controller is further operable to initiate an action in response to determining that the vehicle is susceptible to wind-induced tip-over, wherein the action comprises one or more of the following: decrease a speed of the vehicle, stop the vehicle, activate a siren, and change a direction of the vehicle [brake is operated and train speed is reduced] (Tanemoto Para [0026]).
Regarding claims 23, 30, and 39, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, except for wherein the one or more probes coupled to the vehicle are located in compliance with one or more Association of American Railroads (AAR) clearance plate diagram standards. Tanemoto additionally teaches wherein the one or more probes are coupled to the vehicle at standard locations for a train (Tanemoto Para [0019-0020]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Tanemoto in view of Anderson such that the one or more probes are coupled to the vehicle at a location in compliance with one or more standards, such as an AAR clearance plate diagram standard, in order to ensure that the probes comply with vehicle requirements.
Regarding claims 24, 31, and 38, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, except for wherein the one or more probes comprise a first probe and a second probe, the first probe is coupled to a top surface of a front portion of the vehicle on a first side of the top surface; the second probe is coupled to the top surface of the front portion of the vehicle on a second side of the top surface opposite the first side; and at least one of the first probe and the second probe is coupled to the vehicle outside of aerodynamic separation zones over 360 degrees of relative wind angles of the vehicle.
Anderson additionally teaches wherein the one or more probes comprise a first probe [14A] and a second probe [14B], the first probe is coupled to a top surface of a front portion of the vehicle on a first side of the top surface; a second probe is coupled to the top surface of the front portion of the vehicle on a second side of the top surface opposite the first side (see Anderson Fig. 1); and at least one of the first probe and the second probe is coupled to the vehicle outside of aerodynamic separation zones over 360 degrees of relative wind angles of the vehicle [probes 14A and 14B both positioned on the exterior of the vehicle nose] (see Anderson Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Tanemoto in view of Anderson such that the one or more probes comprise a first probe and a second probe, the first probe is coupled to a top surface of a front portion of the vehicle on a first side of the top surface; the second probe is coupled to the top surface of the front portion of the vehicle on a second side of the top surface opposite the first side; and at least one of the first probe and the second probe is coupled to the vehicle outside of aerodynamic separation zones over 360 degrees of relative wind angles of the vehicle, in order to accurately sense air pressures and provide air data for a moving vehicle.
Regarding claims 25, 32, and 39, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, except for wherein each of the one or more probes is coupled to the vehicle by at least one of the following: one or more magnets, one or more welds; and one or more bolts. The Examiner takes Official Notice that the usage of magnets, welds, and/or bolts for securing sensors onto a vehicle is well known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Tanemoto in view of Anderson such that each of the one or more probes is coupled to the vehicle by a known method, such as through the usage of magnets, welds, and/or bolts, in order to secure the probe onto the vehicle.
Regarding claims 26, 33, and 40, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, in addition to wherein each of the one or more probes is fixed to the vehicle such that each of the one or more probes is restricted from movement independent of the vehicle [mounted onto vehicle] (Tanemoto Para [0019-0020], Anderson see Fig. 1).
Regarding claims 27 and 34, Tanemoto in view of Anderson as applied to claims 21, 28, and 35 above teaches the claimed invention, in addition to wherein the vehicle is one of the following: a locomotive, a railroad car, a bus, a truck, an aircraft, or a shipping vessel [train] (Tanemoto Para [0019-0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861